Citation Nr: 0529952	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claim of 
entitlement to service connection for chronic lumbosacral 
strain.  

When the veteran submitted the Substantive Appeal, he 
initially requested a hearing before a Veterans Law Judge.  
In May 2003, the veteran withdrew his request for a hearing, 
and requested the Board's consideration of the claim on the 
evidence already of record.  

This case was previously before the Board.  In December 2003, 
the Board remanded the issue for further development.  A 
review of the claims file revealed that additional 
development must be performed before the Board can render a 
decision on the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In October 1998, the RO received a Notice of Award from the 
Social Security Administration (SSA) which indicated that the 
veteran was in receipt of SSA disability benefits.  While an 
August 1997 SSA Office of Hearings and Appeals Decision was 
also received by the RO, the SSA Notice of Award and Decision 
were not accompanied by the underlying medical records that 
the SSA reviewed when they decided the veteran's claim.  
Consequently, the veteran's complete SSA records that pertain 
to the veteran's back must be obtained and associated with 
the veteran's claims file.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The Board notes that VA will not be able to completely 
satisfy the duty to assist the veteran in substantiating his 
claim until the Social Security Administration records are 
obtained, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In view of the foregoing, this case is REMANDED to the RO, 
via the Appeals Management Center (AMC), for the following 
reasons:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims file.  

2.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

